Citation Nr: 9934181	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  93-11 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
residuals of a skull fracture with concussion.

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of a right hip dislocation with degenerative 
arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The Board remanded the case in February 1995 for additional 
development, including affording the veteran VA orthopedic, 
neurologic, and psychiatric examinations.  Thereafter, 
because the veteran failed to report for the scheduled 
neurologic and orthopedic examinations and he had been 
provided incorrect information regarding the consequences of 
his failure to undergo the requested examinations, his claim 
was remanded again in March 1998 to provide him with notice 
of the consequences of his failure to comply with VA 
examination requests and afford him a second opportunity to 
undergo the requested examinations.  

For reasons stated herein, the Board has determined that 
another remand of the issue of entitlement to an increased 
evaluation for residuals of a skull fracture with concussion 
is necessary.  


FINDINGS OF FACT

The veteran's service-connected right hip disability is 
presently characterized by extension to 0 degrees, flexion of 
120 degrees, abduction of 70 degrees, internal rotation of 25 
degrees, and external rotation of 70 degrees with mild pain 
on maximal internal rotation.  



CONCLUSION OF LAW

An evaluation in excess of 10 percent for the veteran's 
service-connected right hip disability is not warranted.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.40, 
4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5250, 5252, 
5253 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
right hip dislocation with degenerative arthritis has become 
more severe.  Therefore, his claim for an increased 
evaluation is well-grounded.  VA has accorded the veteran an 
examination in relation to this claim and obtained medical 
records pertaining to the treatment he has received for this 
disability.  There does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to this 
claim and no further assistance to the veteran is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Factual Background:  Service connection for right hip 
dislocation and concussion with skull fracture was 
established by a rating decision dated in August 1970.  It 
was noted that, as a result of a July 1969 a Jeep accident, 
the veteran had sustained a concussion, fracture of the 
skull, and posterior dislocation of the right hip.  It was 
further noted that the veteran's injuries had not yet 
stabilized and a prestabilization rating of 50 percent, 
effective from December 20, 1969, was assigned.

A September 1970 report of VA examination reflects that the 
veteran continued to experience intermittent right hip joint 
pain; which was more severe during cold, damp months and 
which was precipitated by rapid rotation of the right hip.  
Physical evaluation demonstrated that all positive findings 
were limited to the right hip, which was normal in size with 
no erythema.  There was some tenderness to deep palpation 
over the posterolateral aspect of this joint, but no 
abnormalities were palpable.  The veteran had full range of 
motion of the right hip without crepitation, but internal and 
external rotation and abduction were productive of pain.  He 
had excellent strength in the right lower extremity with no 
muscular atrophy.  X-ray testing of the right hip revealed 
moderate degenerative arthritis.  The diagnosis included 
symptomatic right hip dislocation, mild to moderate, with 
degenerative arthritis.

Upon consideration of the foregoing, by an October 1970 
rating action, the veteran was assigned a 10 percent 
evaluation for symptomatic right hip dislocation with 
degenerative arthritis, effective from January 1971.  

VA hospitalization records show that, upon admission for 
psychiatric treatment in February and March 1992, the 
veteran's complaints included low back pain and sensations of 
ice and pain on his right lateral thigh.  He also stated that 
his right hip hurt and that he had been told that he had 
aseptic necrosis.  The veteran's lower extremities were 
essentially unremarkable upon physical examination and he had 
good range of motion in the right hip, without eliciting much 
pain.  It was also noted that the veteran evinced a slight 
limp on the right leg; otherwise, his gait was normal.  The 
impression included several sequelae from the veteran's right 
hip injury to include chronic low back pain, gait 
irregularity, and intermittent paresthesias on the right 
thigh.  During the veteran's hospitalization, subsequent 
physical examination for his multiple complaints, which 
included pain in the lumbosacral spine and anterior right 
thigh, revealed questionable decreased right knee jerk and 
dullness right anterior thigh.  The impression included pain 
in back/right thigh, rule out L1 lesion.

VA inpatient treatment records show that the veteran was 
admitted for substance abuse treatment and physical therapy 
in March and April 1992.  The final diagnoses included status 
post disarticulation of the right hip.

VA outpatient treatment records, dated in February and March 
1992 and August 1993, reflect that the veteran continued to 
seek treatment for his right hip.  

Upon VA orthopedic examination in June 1998, the veteran 
complained of a five year history of right hip pain.  He 
indicated that the pain was predominantly in his groin and 
radiated down into his thigh.  The veteran stated that he was 
able to walk three quarters of a mile, after which time he 
began to experience increasing pain.  Physical examination of 
the right hip showed that the veteran walked without a 
significant limp and his range of motion was extension to 
zero degrees, flexion to 120 degrees, abduction to 70 
degrees, internal rotation to 25 degrees, and external 
rotation to 70 degrees.  Mild pain with maximal internal 
rotation was noted.  X-ray studies revealed an essentially 
normal appearing hip joint with a well maintained joint 
space.  There was no evidence of any loose bodies.  The 
impression was some right hip pain which was mostly 
controlled with Ibuprofen.  The examiner noted that the 
veteran had a history of schizophrenia and personality 
disorders which "play into the whole process."

Criteria:  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995), 38 C.F.R. § 4.40.  Inquiry 
must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

Analysis:  The veteran's service-connected residuals of a 
right hip dislocation with degenerative arthritis is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5253.

Range of hip flexion is normally to 125 degrees.  Hip 
abduction is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).

Diagnostic Code 5010 provides that traumatic arthritis is to 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Limitation of motion of the hip and thigh are evaluated under 
Diagnostic Codes 5251 (limitation of extension), 5252 
(limitation of flexion), and 5253 (limitation of abduction, 
adduction, or rotation).  38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252, and 5253.

Diagnostic Code 5251 provides that a 10 percent rating will 
be assigned with limitation of extension of the thigh to 5 
degrees.  There are no higher ratings provided under 
Diagnostic Code 5251.

Diagnostic Code 5252 provides that a 10 percent rating will 
be assigned for limitation of flexion of either thigh to 45 
degrees and a 20 percent rating will be assigned where 
flexion is limited 30 degrees.  

For impairment of the thigh, Diagnostic Code 5253 provides a 
10 percent evaluation for either limitation of adduction of 
the thigh, cannot cross legs, or limitation of rotation of 
the thigh, cannot toe-out more than 15 degrees.  38 C.F.R. § 
4.71a.  A 20 percent evaluation may be warranted for 
limitation of abduction of the thigh, where the motion lost 
is beyond 10 degrees.  Id.

In this regard, the Board notes that range of motion testing 
during the most recent VA examination in June 1998 
demonstrated that the veteran was able to extend his thigh to 
0 degrees and flex it to 120 degrees.  He had 70 degrees of 
abduction, 25 degrees of internal rotation, and 70 degrees of 
external rotation.  Therefore, when these findings are 
compared to the rating criteria, it is apparent that the 
veteran meets none of the criteria for even a compensable 
rating under any of the Diagnostic Codes for evaluating 
limitation of motion.  Since the limitation of motion is 
noncompensable, reference is made to Diagnostic Code 5003, 
evaluation of degenerative arthritis established by x-ray 
findings.  A ten percent evaluation is to be applied for each 
major joint affected by limitation of motion, and the hip is 
a major joint.  38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 
5003 (1999).  There being no limitation of hip motion 
sufficient to warrant a compensable evaluation under the 
limitation of motion codes but mild pain with maximal 
internal rotation having been demonstrated, ten percent is 
applied under Diagnostic Code 5003.  The preponderance of the 
evidence is against a higher evaluation.

Turning to the issue of pain on use, the Board recognizes the 
veteran's complaints of pain of the right hip.  These 
complaints are credible and are supported by reports of VA 
hospitalization, outpatient treatment, and compensation and 
pension examination.  However, given the fact that the 
veteran has essentially full range of motion of the right 
hip, the Board concludes that his complaints of pain are 
adequately contemplated by the 10 percent evaluation for 
arthritis and limitation of motion of this joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003.  Therefore, higher 
evaluations under sections 4.40, 4.45 or 4.59 are not 
warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca, 8 Vet. App. at 202.

The Board notes that in making this determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 10 percent.  These 
regulations are applicable in the instant case because the 
veteran has reported that his right hip disorder is manifest 
by pain and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain evidence 
by which it can be factually ascertained that there is any 
functional impairment attributable to the right hip disorder 
which would warrant a schedular rating in excess of the 10 
percent evaluation currently in effect.  Therefore, the 
factors to be considered pursuant to 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide any basis for a rating in excess of 
10 percent in the instant case.


ORDER

An increased rating for residuals of a right hip dislocation 
with degenerative arthritis is denied.


REMAND

As noted in the introduction section of this decision, in the 
February 1995 remand, the Board requested that the veteran be 
afforded VA orthopedic, neurologic, and psychiatric 
examinations.  Specifically, the February 1995 remand 
included the following:

With respect to the veteran's service-connected 
skull fracture residuals, neurological and 
psychiatric examinations should be conducted to 
determine the nature, extent, and etiology of any 
discovered neurological or psychiatric impairment 
which is attributable to the veteran's service-
connected skull fracture with concussion.  
Specifically, the examiners should comment on 
whether the psychiatric manifestations noted during 
the veteran's 1992 hospitalization, or any similar 
impairment found on examination, are related to the 
veteran's head injury.

However, because the veteran failed to report for the 
scheduled VA neurologic and orthopedic examinations and he 
had been provided incorrect information regarding the 
consequences of his failure to undergo the requested 
examinations, his claim was remanded again in March 1998 to 
provide him with notice of the consequences of his failure to 
comply with VA examination requests and afford him a second 
opportunity to undergo the requested examinations.  The March 
1998 remand specifically requested that, if he was willing to 
report for the examinations, the veteran should be scheduled 
for orthopedic and neurologic examinations in accordance with 
the Board's instructions in the February 1995 remand.

In this regard, the December 1995 VA psychiatric examination 
included the examiner's opinion that there were no current 
psychiatric manifestations which would be attributable to 
veteran's skull fracture.  However; the May 1998 report of VA 
psychiatric examination reflects that the examiner provided 
impressions which included "Probable PTSD, Chronic."  
Similarly, April 1998 report of VA neurologic examiner 
concluded that the veteran had a chronic headache disorder 
with migrainous components as well as PTSD with psychotic 
components.  Unfortunately, neither examiner provided an 
opinion as to whether the pathology identified is 
attributable to the veteran's in-service head injury.  

Pertinent law and regulations provide that, if the 
examination report does not include all test reports, special 
studies, or fully detailed descriptions of all pathology or 
adequate responses to the specific opinions requested, the 
report must be returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has determined that "a remand by this Court or 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court also held that "where, as here, the remand orders of 
the Board or this Court are not complied with, the Board 
itself errs in failing to insure compliance."  

Accordingly, the Board finds that a remand to obtain the 
opinions requested by the Board in the February 1995 and 
March 1998 remands is warranted.  

The Board notes that both the May 1998 report of VA 
psychiatric examination and the April 1998 report of VA 
neurologic examination included recommendations that the 
veteran undergo neuropsychiatric testing.  However, although 
the RO scheduled the veteran for a neuropsychiatric 
examination, he failed to report such an examination.  

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In order to afford the veteran due 
process of law, the case is REMANDED for the following 
actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for psychiatric and 
neurologic complaints since March 1998.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder copies of the treatment 
records from all sources identified by 
the veteran.

2.  The veteran's claims file should be 
referred to the examiners who conducted 
the April 1998 neurologic and May 1998 
psychiatric examinations, if available.  
These examiners should be requested to 
provide opinions as to the degree of 
probability that the PTSD and the chronic 
headache disorder are attributable to the 
veteran's in-service skull fracture with 
concussion.

3.  After completing any additional 
development deemed necessary in addition 
to that requested above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
residuals of a skull fracture with 
concussion in light of any additional 
evidence added to the records assembled 
for appellate review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

